FINAL REJECTION
This office action is in response to the amendment filed on 08/31/2022.  Claims 13-22, 24-28 are currently pending and being examined.

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive for the reasons explained below.  Also, refer to the underlined portions in the rejected claims below. 
Applicant argues that Rullaud’s venturi cannot be taken as the claimed mixing bowl because the specification states “the structure of the mixing bowl can also remove the need for a venturi”. Refer to pages 8 and 9 of the 08/31/2022 response.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., removal of a venturi) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the claimed mixing bowl 8 as shown in figure 5 of the instant application is a venturi by definition, that is, a short tube with a tapering constriction in the middle. Thus, the claimed mixing bowl has been interpreted to be a venturi.

Applicant argues that Rulland does not disclose an injection system comprising a single swirler comprising a plurality of blades distributed over one annular row. Refer to page 9 of the 08/31/2022 response.
Examiner respectfully disagrees  because claim 13 as amended recites a swirler with a plurality of blades distributed over an annular row in lines 2-3 and then another swirler called a single swirler in the last two lines of claim 13.  Thus claim 13 as amended has been interpreted as requiring two swirlers, the first one called simply “a swirler” and the second called “a single swirler”.  Further, even if applicant intended to claim only a single swirler instead of two swirlers, Rulland teaches a single inner swirler 124  or a single outer swirler 125, each one of them having one annular row. 

Claim Objections
Claim 13 is objected to because of the following informalities: 
The last line of amended claim 13 recites “the swirler”.  It is unclear if this recitation is referring back to the swirler in line two “a swirler” or the single swirler “a single swirler” in the line before the last one.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 13-22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rullaud et al. (US 2014/0090381) in view of Pieussergues et al. (FR 2956725).
Note: Claim 13 as amended positively recite/require two swirlers, a swirler with a plurality of blades distributed over an annular row in lines 2-3 and the other swirler called a single swirler in the last two lines of claim 13.  Thus, amended claim 13 has been interpreted as requiring two swirlers.  Further, even if applicant intended to claim only a single swirler instead of two swirlers, Rulland teaches a single inner swirler 124 or a single outer swirler 125, each one of them having one annular row. 


    PNG
    media_image1.png
    596
    841
    media_image1.png
    Greyscale


In regards to Independent Claim 13, and with particular reference to Figure 5 shown immediately above, Rullaud discloses an injection system for a turbomachine combustion chamber, comprising a swirler (the single inner swirler 124) and an air-fuel mixing bowl, the swirler comprising a plurality of blades which are distributed over an annular row, wherein the mixing bowl comprises a converging frustoconical portion and a diverging frustoconical portion around a longitudinal axis (X in figure 4) of the injection system, wherein the converging frustoconical portion is connected to the swirler, wherein the diverging frustoconical portion is connected to the converging frustoconical portion forming a continuity in the aerodynamic profile between, on the one hand, a converging inner face of the converging frustoconical portion and, on the other hand, a diverging inner face of the diverging frustoconical portion, wherein the diverging frustoconical portion is passed through by vortex holes each defining a channel extending along a main axis,
wherein the injection system comprises a single swirler (the single outer swirler 125), wherein the swirler (124 or 125) comprises a plurality of blades distributed over one annular row, as shown in the marked-up figure above.
Rullaud in figure 5 schematically shows that the vortex holes comprise an axial component extending along the longitudinal axis of the injection system and a circumferential component around the longitudinal axis of the injection system, wherein the axial component and the circumferential component are both non-zero (refer to marked-up figure below).  However, Rullaud is silent about the words associating vortex holes with axial and circumferential components.

    PNG
    media_image2.png
    563
    836
    media_image2.png
    Greyscale

 Pieussergues teaches (particularly figures 1 and 2) am injection system similar to Rullaud comprising vortex holes 48, wherein the vortex holes comprise an axial component extending along the longitudinal axis of the injection system and a circumferential component around the longitudinal axis of the injection system, wherein the axial component and the circumferential component are both non-zero in order to control the air-fuel mixture leaving the injection device (refer bottom of page 2 in the machine translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vortex holes of Rullaud with non-zero axial and circumferential components, as taught by Pieussergues, in order to control the air-fuel mixture leaving the injection device (refer bottom of page 2 in the machine translation).

Regarding dependent Claim 14, Rullaud in view of  discloses Pieussergues teaches the invention as claimed and as disclosed above and Rullaud further teaches wherein the ratio of an axial length B of the converging frustoconical portion over an axial length A of the diverging frustoconical portion is less than 1 (figure 5 clearly shows that the diverging portion has a larger axial length B than the axial length A of the converging portion resulting in a ratio A/B less than 1 because  B>>A, refer to marked-up figure below for clarification).

    PNG
    media_image3.png
    776
    549
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    776
    556
    media_image4.png
    Greyscale

Regarding dependent Claim 15, Rullaud in view of  Pieussergues teaches the invention as claimed and as disclosed above and Rullaud further teaches wherein the ratio of an angle αof the outer wall of the converging frustoconical portion relative to the longitudinal axis of the injection system, over an angle βof the outer wall of the diverging frustoconical portion relative to the longitudinal axis of the injection system is between 0.8 and 1.2 (figure 5 above show that the ratio of α/β is less than 1 since β is larger than α).
Regarding dependent Claim 16, Rullaud in view of  Pieussergues teaches the invention as claimed and as disclosed above and Rullaud further teaches wherein the ratio of an angle αof the outer wall of the converging frustoconical portion relative to the longitudinal axis of the injection system, over an angle  β of the outer wall of the diverging frustoconical portion relative to the longitudinal axis of the injection system is substantially equal to 1. (figure 5 above show that the ratio of α/β is less than 1 since β is larger than α; the recitation substantially interpreted to not exactly what is being claimed, that is, less than 1 is substantially 1).
Regarding dependent Claim 17, Rullaud in view of  Pieussergues teaches the invention as claimed and as disclosed above and Rullaud further teaches comprising a housing socket configured to house an injector nose movably relative to the swirler and the mixing bowl, wherein the housing socket is connected to the swirler, refer to marked-up figure below.

    PNG
    media_image5.png
    509
    627
    media_image5.png
    Greyscale


Regarding dependent Claim 18, Rullaud in view of  Pieussergues teaches the invention as claimed and as disclosed above and Rullaud further teaches wherein the vortex holes are all substantially distributed over at least one annular row around the longitudinal axis of the injection system, as shown in the marked-up figure for claim 13.
Regarding dependent Claim 19, Rullaud in view of  Pieussergues teaches the invention as claimed and as disclosed above and Rullaud further teaches wherein the vortex holes are all substantially distributed over one sole annular row around the longitudinal axis of the injection system, as shown in the marked-up figure for claim 13.
Regarding dependent Claim 20, Rullaud in view of  Pieussergues teaches the invention as claimed and as disclosed above and Rullaud further teaches wherein the vortex holes are axially closer to the outlet of the mixing bowl than to a connection area of the diverging frustoconical portion to the converging frustoconical portion, as shown in the marked-up figure for claim 13.
Regarding dependent Claim 21, Rullaud in view of  Pieussergues teaches the invention as claimed and as disclosed above and Pieussergues further teaches wherein the circumferential components of all the vortex holes are oriented in a same direction relative to the longitudinal axis of the injection system, wherein the vortex holes are circumferentially inclined at an angle which is less than or equal to 60° relative to the longitudinal axis of the injection system, refer to bottom of page 2 in the machine translation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vortex holes of Rullaud in view of Pieussergues with a circumferentially inclined angle which is less than or equal to 60° relative to the longitudinal axis of the injection system, as taught by Pieussergues, in order to control the air-fuel mixture leaving the injection device (refer bottom of page 2 in the machine translation).
Regarding dependent Claim 22, Rullaud in view of  Pieussergues teaches the invention as claimed and as disclosed above and Rullaud further teaches wherein all the vortex holes are inclined axially downstream with respect to the longitudinal axis of the injection system at an angle which is substantially equal to 450 with respect to the longitudinal axis of the injection system, as shown in figure 5.
Regarding dependent Claim 25, Rullaud in view of  Pieussergues teaches the invention as claimed and as disclosed above and Rullaud further teaches (refer to figures 1, 4) wherein the mixing bowl comprises a collar (end portion of diverging portion) and a connection spoiler 166, wherein the collar extends radially relative to the longitudinal axis and wherein the collar is located downstream of the diverging frustoconical portion, wherein the connection spoiler is configured to connect the mixing bowl to a combustion chamber bottom (14 in figure 1; the combustion chamber bottom 14 and the connection spoiler 166 are mechanically connected to each other via other members in between; the claim does not require these to be directly connected without any other mechanical members in between), wherein the connection spoiler is connected to the diverging frustoconical portion extending upstream, wherein the connection spoiler is passed through by cooling orifices 162 which are oriented axially towards the collar.
Regarding dependent Claim 26, Rullaud in view of  Pieussergues teaches the invention as claimed and as disclosed above and Rullaud further teaches (refer to figure 4) wherein the mixing bowl comprises a collar (end portion of diverging portion) and a connection spoiler 166, wherein the collar extends radially relative to the longitudinal axis and wherein the collar is located downstream of the diverging frustoconical portion, wherein the connection spoiler is configured to connect the mixing bowl to a deflector (shown but not labeled in figure 1, it is in front of the combustion chamber bottom 14 in figure 1; the deflector and the connection spoiler 166 mechanically connected to each other via other members in between; the claim does not require these to be directly connected without any other mechanical members in between) of the combustion chamber, wherein the connection spoiler is connected to the diverging frustoconical portion extending upstream, wherein the connection spoiler is passed through by cooling orifices 162 which are oriented axially towards the collar.
Regarding dependent Claim 27, Rullaud in view of  Pieussergues teaches the invention as claimed and as disclosed above and Rullaud further teaches a combustion chamber 16 for a turbomachine, comprising an injection system according to claim 13, refer to figure 1.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rullaud et al. (US 2014/0090381) in view of Pieussergues et al. (FR 2956725) and further in view of Commaret et al. (US 2008/0000234).
Rullaud in view of  Pieussergues teaches the invention as claimed and as disclosed above but do not teach wherein the swirler comprises blades which are each oriented circumferentially in a first direction around the longitudinal axis of the injection system, Page 6 of 10wherein the vortex holes are each oriented circumferentially in a second direction which is opposite to the first direction relative to the longitudinal axis of the injection system.
Commaret teaches an injection device similar to Rullaud and Pieussergues, wherein the swirler comprises blades 62 which are each oriented circumferentially in a first direction around the longitudinal axis of the injection system, Page 6 of 10wherein the vortex holes (79 or 80) are each oriented circumferentially in a second direction which is opposite to the first direction relative to the longitudinal axis of the injection system in order to guarantee a good spraying quality (par. 24, par. 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient the vortex holes of Rullaud in view of with Pieussergues in a second direction which is opposite to the first direction of the swirler blades, as taught by Commaret, in order to guarantee a good spraying quality (par. 24, par. 16).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rullaud et al. (US 2014/0090381) in view of Pieussergues et al. (FR 2956725) and further in view of Hernandez et al. (US 2009/0038312).
Rullaud in view of  Pieussergues teaches the invention as claimed and as disclosed above and Rullaud further teaches a chamber bottom (14 in figure 1) and a deflector (shown in figure 1 but not labeled).
Rullaud in view of  Pieussergues do not teach an upstream retaining member, wherein the injection system comprises a radial wall segment that is axially located between the upstream retaining member and the deflector, in order to limit the axial movement of the injection system relative to the combustion chamber bottom.
Hernandez teaches (particularly figure 1) a combustion chamber having an injection system similar to Rullaud and Pieussergues, wherein the combustion chamber comprises: a chamber bottom 13, a deflector 14, an upstream retaining member 21, wherein the injection system comprises a radial wall segment 24 that is axially located between the upstream retaining member and the deflector, in order to limit the axial movement of the injection system relative to the combustion chamber bottom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the to modify the connection mechanism of Rullaud in view Pieussergues for the connection mechanism of Hernandez which comprises an upstream retaining member 21, wherein the injection system comprises a radial wall segment 24 that is axially located between the upstream retaining member and the deflector because it has been held that a simple substitution of one known element (in this case, connection mechanism of Hernandez) for another (in this case, connection mechanism of Rullaud in view Pieussergues) to obtain predictable results (in this case, connect the deflector to the chamber bottom while limiting axial movement via the retaining member) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William H Rodriguez/Primary Examiner, Art Unit 3741